RAIT INVESTMENT TRUST

2005 EQUITY COMPENSATION PLAN

UNIT AWARD AGREEMENT

This UNIT AWARD AGREEMENT, dated as of , 200     (the “Date of Grant”), is
delivered by RAIT Investment Trust (“RAIT”), to (the “Participant”).

RECITALS

A. The RAIT Investment Trust 2005 Equity Compensation Plan (the “Plan”) provides
for the grant of phantom units (“Units”), which represent the right to receive
one or more common shares of beneficial interest, par value $0.01, of RAIT
(“Common Shares”), on a future redemption date.

B. The Compensation Committee of the Board of Trustees of RAIT (the “Committee”)
has decided to make a restricted Unit grant, subject to the terms and conditions
set forth in this Unit Award Agreement (the “Agreement”) and the Plan, as an
inducement for the Participant to promote the best interests of RAIT and its
shareholders. The Participant may receive a copy of the Plan by contacting , at
.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Grant of Units . Subject to the terms and conditions set forth in this
Agreement and the Plan, RAIT hereby grants to the Participant Units (the
“Restricted Units”). The Restricted Units will become vested in accordance with
Paragraph 3 below and will be redeemed in accordance with Paragraph 4 below.

2. Restricted Unit Account . RAIT shall establish and maintain a Restricted Unit
account, as a bookkeeping account on its records, (the “Restricted Unit
Account”) for the Participant and shall record in such Restricted Unit Account
the number of Restricted Units granted to the Participant. The Participant shall
not have any interest in any fund or specific assets of RAIT by reason of this
grant or the Restricted Unit Account established for the Participant.

3. Vesting .

(a) The Participant will become vested in the Restricted Units awarded pursuant
to this grant according to the following vesting schedule, provided the
Participant does not incur a termination of employment or service with the
Company (as defined in the Plan) prior to the applicable vesting date (the
“Vesting Date”):

                  Vesting Date Percentage of Restricted Units Vesting
       
First anniversary of Date of Grant
    20       %  
Second anniversary of Date of Grant
    20       %  
Third anniversary of Date of Grant
    20       %  
Fourth anniversary of Date of Grant
    40       %  

The vesting of the Restricted Units is cumulative, but shall not exceed 100% of
the Restricted Units subject to this Agreement. If the foregoing vesting
schedule would produce fractional Restricted Units, the number of Restricted
Units that are vested shall be rounded down to the nearest whole Restricted
Unit. The Participant’s Restricted Units shall become fully vested if the
Participant is employed by, or providing service to, the Company on the fourth
anniversary of the Date of Grant.

(b) If the Participant’s employment or service with the Company terminates for
any reason prior to the Participant vesting in any of the Restricted Units as
provided in subparagraph (a), the Restricted Units that are not vested as of the
Participant’s termination of employment or service shall terminate and the
Participant shall not have any redemption rights with respect to any of such
unvested Restricted Units.

4. Redemption . On the earliest to occur of (i) the first anniversary of the
applicable Vesting Date, (ii) the date of death of the Participant, or (iii) the
Participant becomes disabled (within the meaning of section 409A(a)(2)(C) of the
Internal Revenue Code of 1986, as amended (the “Code”)), (the “Redemption
Date”), RAIT shall redeem:

(1), in the case of clause (i) above, all of the Restricted Units for which it
is the first anniversary of the applicable Vesting Date; or

(2) in the case of clauses (ii) or (iii) above, all of the vested Restricted
Units;

(the “Redeemed Units”) as provided in Paragraph 3, then credited to the
Participant’s Restricted Unit Account as of such date. On the Redemption Date,
all Redeemed Units will be converted to an equivalent number of Common Shares,
and the Participant shall receive a single sum distribution of such Common
Shares, which shall be issued under the Plan.

5. Dividend Equivalents .

(a) Until such time as the Restricted Units become vested, if any dividends are
declared with respect to the Common Shares, RAIT shall credit to a dividend
equivalent account (the “Dividend Equivalent Account”) the value of the
dividends that would have been distributed if the unvested Restricted Units
credited to the Participant’s Restricted Unit Account at the time of the
declaration of the dividend were Common Shares. On the Vesting Date of the
Restricted Units, a cash payment will be distributed to the Participant equal to
the value of the dividend equivalents credited to the Participant’s Dividend
Equivalent Account that correspond to the Restricted Units that vest on such
Vesting Date. No interest shall accrue on any dividend equivalents credited to
the Participant’s Dividend Equivalent Account. If the Participant’s employment
or service with the Company terminates for any reason prior to the Participant
vesting in any of the Restricted Units as provided in Paragraph 3(a), the
dividend equivalents credited to the Participant’s Dividend Equivalent Account
that correspond to the Restricted Units that are not vested as of the
Participant’s termination of employment or service shall terminate and be
forfeited, and the Participant shall not be entitled to receive any cash
payments with respect to such forfeited unvested dividend equivalent rights.

(b) After the Restricted Units vest, but prior to such time as the vested
Restricted Units are redeemed, if any dividends are declared with respect to the
Common Shares, a cash payment will be paid to the Participant by RAIT equal to
the value of the dividends that would have been distributed if the vested
Restricted Units credited to the Participant’s Restricted Unit Account at the
time of the declaration of the dividend were Common Shares. The dividend
equivalents will be paid to the Participant at the same time as dividends are
paid to shareholders holding the Common Shares.

6. Change of Control . The provisions set forth in the Plan applicable to a
Change of Control (as defined in the Plan) shall apply to the Restricted Units,
and, in the event of a Change of Control, the Committee may take such actions as
it deems appropriate in accordance with the terms of the Plan and the
requirements of section 409A of the Code.

7. Acknowledgment by Participant . By executing this Agreement, the Participant
hereby acknowledges that with respect to any right to redemption or distribution
pursuant to this Agreement, the Participant is and shall be an unsecured general
creditor of RAIT without any preference as against other unsecured general
creditors of RAIT, and the Participant hereby covenants for himself or herself,
and anyone at any time claiming through or under the Participant not to claim
any such preference, and hereby disclaims and waives any such preference which
may at any time be at issue, to the fullest extent permitted by applicable law.
The Participant also hereby agrees to be bound by the terms and conditions of
the Plan and this Agreement. The Participant further agrees to be bound by the
determinations and decisions of the Committee with respect to this Agreement and
the Plan and the Participant’s rights to benefits under this Agreement and the
Plan, and agrees that all such determinations and decisions of the Committee
shall be binding on the Participant, his or her beneficiaries and any other
person having or claiming an interest under this Agreement and the Plan on
behalf of the Participant.

8. Restrictions on Issuance or Transfer of Common Shares .

(a) The obligation of RAIT to deliver Common Shares upon the redemption of the
Restricted Units shall be subject to the condition that if at any time the
Committee shall determine in its discretion that the listing, registration or
qualification of the Common Shares upon any securities exchange or under any
state or federal law, or the consent or approval of any governmental regulatory
body is necessary or desirable as a condition of, or in connection with, the
issuance of Common Shares, the Common Shares may not be issued in whole or in
part unless such listing, registration, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Committee. The issuance of Common Shares and the payment of cash to the
Participant pursuant to this Agreement is subject to any applicable taxes and
other laws or regulations of the United States or of any state having
jurisdiction thereof.

(b) The Participant agrees to be bound by RAIT’s policies regarding the transfer
of the Common Shares and understands that there may be certain times during the
year in which the Participant will be prohibited from selling, transferring,
pledging, donating, assigning, mortgaging, or encumbering Common Shares.

(c) As soon as reasonably practicable after the Redemption Date, a certificate
representing the Common Shares that are redeemed shall be issued to the
Participant.

9. Grant Subject to Plan Provisions . This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. In the event of any
contradiction, distinction or difference between this Agreement and the terms of
the Plan, the terms of the Plan will control. Except as otherwise defined in
this Agreement, capitalized terms used in this Agreement shall have the meanings
set forth in the Plan. This grant is subject to the interpretations, regulations
and determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (i) rights and obligations with respect to
withholding taxes, (ii) the registration, qualification or listing of the Common
Shares, (iii) changes in capitalization of RAIT, and (iv) other requirements of
applicable law. The Committee shall have the authority to interpret and construe
this grant pursuant to the terms of the Plan, its decisions shall be conclusive
as to any questions arising hereunder and the Participant’s acceptance of this
grant is the Participant’s agreement to be bound by the interpretations and
decisions of the Committee with respect to this grant and the Plan.

10. No Rights as Shareholder . The Participant shall not have any rights as a
shareholder of RAIT, including the right to any cash dividends (except as
provided in Paragraph 5), or the right to vote, with respect to any Restricted
Units.

11. No Rights to Continued Employment or Service . This grant shall not confer
upon the Participant any right to be retained in the employment or service of
the Company and shall not interfere in any way with the right of the Company to
terminate the Participant’s employment or service at any time. The right of the
Company to terminate at will the Participant’s employment or service at any time
for any reason is specifically reserved.

12. Assignment and Transfers . No Restricted Units or dividend equivalents
awarded to the Participant under this Agreement may be transferred, assigned,
pledged, or encumbered by the Participant and a Restricted Unit shall be
redeemed and a dividend equivalent distributed during the lifetime of the
Participant only for the benefit of the Participant. Any attempt to transfer,
assign, pledge, or encumber the Restricted Unit or dividend equivalent by the
Participant shall be null, void and without effect. The rights and protections
of RAIT hereunder shall extend to any successors or assigns of RAIT. This
Agreement may be assigned by RAIT without the Participant’s consent.

13. Withholding . The Participant shall be required to pay to the Company, or
make other arrangements satisfactory to the Company to provide for the payment
of, any federal, state, local or other taxes that the Company is required to
withhold with respect to the grant, vesting or redemption/distribution of the
Restricted Units and dividend equivalents. Subject to Committee approval, the
Participant may elect to satisfy any tax withholding obligation of the Company
with respect to the Restricted Units by having Common Shares withheld up to an
amount that does not exceed the minimum applicable withholding tax rate for
federal (including FICA), state, local and other tax liabilities.

14. Effect on Other Benefits . The value of Common Shares and dividend
equivalents distributed with respect to the Restricted Units shall not be
considered eligible earnings for purposes of any other plans maintained by the
Company. Neither shall such value be considered part of the Participant’s
compensation for purposes of determining or calculating other benefits that are
based on compensation, such as life insurance.

15. Applicable Law . The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Maryland, without giving effect to the conflicts of laws provisions
thereof.

16. Notice . Any notice to RAIT provided for in this instrument shall be
addressed to RAIT in care of the Board of Trustees at the principal office of
RAIT, and any notice to the Participant shall be addressed to such Participant
at the current address shown on the payroll records of the Company, or to such
other address as the Participant may designate to RAIT in writing. Any notice
shall be delivered by hand, sent by telecopy or enclosed in a properly sealed
envelope addressed as stated above, registered and deposited, postage prepaid,
in a post office regularly maintained by the United States Postal Service.

17. Section 409A of the Code . Notwithstanding anything in the Plan or this
Agreement to the contrary, the Committee may, without the Participant’s consent,
amend this Agreement to comply with the requirements of Section 409A of the Code
and any corresponding guidance and regulations issued under Section 409A of the
Code to the extent it is subsequently determined, in the sole discretion of the
Committee, that such amendments are necessary for this grant to comply with the
requirements of Section 409A of the Code.

IN WITNESS WHEREOF, RAIT has caused its duly authorized officers to execute this
Unit Award Agreement, and the Participant has placed his or her signature
hereon, effective as of the Date of Grant.

RAIT INVESTMENT TRUST

By:

I hereby accept the award of Restricted Units and dividend equivalents described
in this Agreement, and I agree to be bound by the terms of this Agreement and
the Plan. I hereby acknowledge and agree that all of the decisions,
interpretations and determinations of the Committee with respect to the
Restricted Units and dividend equivalents shall be final, binding and conclusive
on me, my beneficiaries and any other persons having or claiming an interest
under this Agreement.



Date Participant

